Opinion by
Mb. Justice Mitchell,
The Act of May 18, 1893, P. L. 94, is a valid and constitutional exercise of the police power of the state upon a subject plainly within that power, and urgently in need of control by it. So far as any federal question is supposed to be involved it is set at rest by Dent v. West Virginia, 129 U. S. 114, in which the Supreme Court of the United States pronounced an almost identical statute of West Virginia to be free from repugnancy to the constitution of the United States or the fourteenth amendment.
In regard to the questions raised under the constitution of Pennsylvania, it would be sufficient to refer to Com. v. Finn, 11 Pa. Superior Ct. 620, but as the objections are presented here in somewhat different form, it may be well to notice them briefly.
It is argued first that the act is in contravention of article 4, section 8, and article 12, section 1 of the constitution, whereby *588the appointing power is vested in the governor. But neither section nor any other part of the constitution prohibits the legislature in creating an office from fixing the qualifications of the incumbent, and thereby limiting the choice of the governor in the appointment to the class of persons so qualified. That is all that the act of 1893 does in regard to the offices which it provides for.
Secondly it is urged that the act violates article 3, section 3, at least so far as the provision for registration is concerned, because that subject is not mentioned in the title. But it has been uniformly held from Com. v. Green, 58 Pa. 226, down, that the title to an act need not be an index of its contents. The act of 1893 is entitled, “An act to establish a Medical Council and three State Boards of Medical Examiners, to define the powers and duties of said Medical Council and said State Boards of Medical Examiners, to provide for the examination and licensing of practitioners of medicine and surgery, to further regulate the practice of medicine and surgery, and to make an appropriation for the Medical Council.” This is certainly not open to criticism for brevity or vagueness. The purpose of the act is indicated in the phrase “to regulate the practice of medicine and surgery.” This gives notice to any one desiring to enter the practice, that its provisions do or may concern him. Nothing more is required.
It is further urged that the act violates the prohibition in article 3, section 7 of the constitution against any local or special law “ granting to any corporation, association. or individual any special or exclusive privilege or immunity.” But the act is not local or special. It embraces the whole state, and applies to all persons of every school or system of medicine desiring to enter on the practice. The designation of the three medical societies from whose members the boards of examiners are to be selected, is not the grant of any special or exclusive privilege to those societies, but a convenient method of securing a competent and qualified class from whom the examiners may be selected. But even if it should be regarded as a special privilege to those societies, it would not be unconstitutional. The board of examiners are state officers charged with the administration of the state’s police power on the subject of admission to the practice of medicine. The provisions of ar*589tide 3, section 7 of the constitution do not apply to such officers. The state may choose its own agents in its own way to carry out its commands in regard to the taxing or police or other general powers : Knisely v. Cotterel, 196 Pa. 614.
Appellant challenges the jurisdiction of the court, and this raises the only serious question in the case, whether the registry of appellant’s name was such a record as comes within the summary jurisdiction of the court to amend or strike off. By the Act of March 24, 1877, P. L. 42, all persons desirous of entering on the practice of medicine without a diploma from a chartered medical school authorized to confer the degree of M. D., were required to make affidavit before the prothonotary of the county as to certain facts, and “ thereupon the prothonotary shall enter the same of record in a book specially provided therefor, to be kept in his office and open to the inspection of the public.”
The Act of June 8, 1881, P. L. 72, sec. 1, required the prothonotary of each county to keep a book “ to be known as the medical register of the county ” in which the names of practitioners should be entered with particulars as to birth, education, diplomas, etc., “ and the prothonotary shall place the copy of such diploma, including the indorsements, on file in his office for inspection by the public.” The act of 1893 now under consideration provides for the issue by the Medical Council of the state of a license to practice; and in section 14, prohibits any person from entering the practice after March 1, 1894, unless he has complied with the provisions of the act and exhibited his license to the prothonotary, whereupon “ he shall be entitled to be duly registered in the office of the prothonotary,” etc. This act as thus appears provides for registration by the prothonotary and by clear implication means entry “ of record ” in the book required by the prior acts to be kept and known as the medical register of the county. While this register is not a judicial record, yet it is equally clear that it is a public record, put from motives of public policy under the sanction and control of the court. There are many things that have come thus under the control of the court, that were unknown to the common law, and are not parts of the technical record as defined in the older books, as for example, the judgment index or docket, the lien dockets, the ejectment index, the minute books, calen*590dars, trial and argument lists, and other matters incident to the business of the court. And beyond these, which are at least quasi-judicial in their nature, there are others, such as licenses to sell liquor, certificates and other papers relating to public elections, etc., which are not judicial but administrative or executive in their nature but are put under the jurisdiction of the courts. The medical register is of this class. It is a public record of matters of public interest and concern, directed to be kept open and accessible for the information of the public, and the duty of so keeping it is imposed on the prothonotary as an officer of the court. It is an official act enjoined by the law on an officer of the court, and in the performance of his duty he is necessarily subject to the orders and control of the court. If a licensed physician applying for registration should be refused without good reason, it is certain that the court on mandamus or by summary order would compel its officer to perform the duty laid upon him by the statute, and it should be equally clear that if he has through misinformation made an erroneous entry not warranted by law, the court has power to compel its amendment or cancelation. The object of the statute in putting the medical register in charge of the court’s officer was at least partly to give it the sanction of the court on which the public could safely rely. It is essential to such sanction that the court should have the same summary power over the register that it has over its strictly judicial records to keep it clear of falsehood intentional or accidental, and to see that it has the verity which the court’s sanction imports. The inherent power of the court over its own records for this purpose is unquestionable, and may be exercised summarily on its own motion or on the suggestion of any one as amicus curiee. The fact, therefore, that the petitioner in the present case had no personal interest in the matter is wholly immaterial.
The proceedings in the quarter sessions were altogether irrelevant. This was not a proceeding to punish the appellant for violation of the act of 1898, but to correct the record of the common pleas by striking off an entry procured by falsehood and fraud. The effect of such cancelation on the appellant is merely collateral and incidental and has nothing to do with his previous trial and acquittal in the quarter session, which may *591have been entirely on other grounds. Even a conviction there would not of itself have canceled the registration in the common pleas, but would at most have been evidence on which that court could correct its own record.
Judgment affirmed